Citation Nr: 0924903	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  07-31 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating in excess of 10 percent 
for tinea pedis and tinea cruris.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel






INTRODUCTION

The Veteran had active military service from January 1955 to 
January 1957.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an October 2005 rating decision which, inter alia, 
denied an increased rating in excess of 10 percent for 
service-connected tinea pedis and cruris.  The Veteran filed 
a notice of disagreement (NOD) in October 2006.  January 
2007, February 2007, and March 2007 rating decisions 
confirmed and continued the 10 percent rating for tinea pedis 
and cruris.  The RO issued a statement of the case (SOC) in 
July 2007.  The Veteran filed a timely substantive appeal in 
August 2007.  

In response to the Veteran's request for a Board hearing at 
the RO, one was scheduled for September 19, 2007.  
Subsequently, however, the request for Board hearing was 
withdrawn (as reflected in a September 2007 letter from the 
Veteran). 

In June 2009, the Deputy Vice Chairman of the Board granted 
the Veteran's motion to advance this appeal on the Board's 
docket, pursuant the provisions of 
38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2008). 

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim for an increased rating for tinea pedis 
and cruris is warranted.  

In a November 2006 letter, a private dermatologist reported 
that the Veteran was being treated with topical medications 
for eczema which involved 30 percent of his body.

The Board notes that the Veteran last underwent VA evaluation 
of his service-connected tinea pedis and cruris in December 
2006.  The examiner indicated that the Veteran had eczema 
that involved 10 percent of the Veteran's body.  The examiner 
noted that the Veteran's tine pedis and cruris had resolved, 
although he had some darkening of the skin between his 
thighs.  The VA examiner also commented that the Veteran had 
two different rashes that had been incorrectly put in the 
same category as the Veteran had tinea pedis and cruris while 
in the service in 1956 and developed a completely new rash 
(eczema) in the 1980's.  The VA examiner noted that these 
statements were made without the benefit of medical records 
but rather from the Veteran's history but it appeared that 
the rash he had in 1956 was not the same was the one he 
developed in the 1980s.  

The record reflects that, in addition to tinea pedis and 
cruris, the Veteran has eczema (a disability for which 
service connection has not been established).  In an October 
2007 statement, the Veteran's representative contended that 
the Veteran's tinea pedis and cruris is one and the same or 
otherwise related to the Veteran's eczema.  The May  2006 VA 
examiner determined that it was possible to distinguish the 
symptoms and effects of his tinea pedis and cruris as he 
determined that the Veteran had two different rashes that had 
been incorrectly put in the same category.  However, the 
examiner did not have access to the claims file and based 
this opinion on the Veteran's history.

To ensure that the record reflects the current severity of 
the Veteran's tinea pedis and cruris, the Board finds that a 
more contemporaneous examination, with findings responsive to 
the applicable rating criteria is needed to properly evaluate 
the service-connected disability under consideration.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).

Accordingly, the RO should arrange for the Veteran to undergo 
a VA dermatology examination.  The Veteran is hereby notified 
that failure to report to any scheduled examination, without 
good cause, shall result in denial of the claim for increase.  
See 38 C.F.R. § 3.655(b) (2008).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  

The Board also finds that further notification action in 
connection with the claim for increase, consistent with  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (setting 
forth the minimum notice requirements for increased rating 
claims), is warranted.

In Vazquez-Flores, the United States Court of Appeals for 
Veterans Claims (Court) held that, at a minimum, adequate 
notice as per the VCAA requires that VA notify the claimant 
that, to substantiate a claim for an increased rating: (1) 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

Here, a November 2006 letter provided general notice of the 
evidence necessary to substantiate a claim for an increased 
rating, i.e., evidence showing that the service-connected 
disability has gotten worse.  The letter provided examples of 
the types of evidence used in making this determination, the 
responsibilities of VA and the Veteran in obtaining this 
evidence as well as general information pertaining to VA's 
assignment of disability ratings and effective dates; 
however, this letter did not meet the specific requirements 
set forth by in Vazquez- Flores.  

The RO should give the Veteran such notice regarding his 
increased rating claim, and provide the Veteran another 
opportunity to provide information and/or evidence pertinent 
to the claim for increase remaining on appeal, explaining 
that he has a full one-year period for response.  See 38 
U.S.C.A. § 5103 (b)(1)(West 2002); but see 38 U.S.C.A. § 
5103(b)(3)) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
ensure that its notice to the Veteran meets the requirements 
of Vazquez- Flores (cited to above), as appropriate

Accordingly, the issue of increased rating in excess of 10 
percent for tinea pedis and tinea cruris is hereby REMANDED 
to the RO, via the AMC, for the following action: 

1.  The RO should send the Veteran a VCAA 
letter that complies with the notice 
requirements of Vazquez-Flores, cited to 
above.  In particular, the RO should 
provide at least general notice of 
potential diagnostic codes under which 
the Veteran's service-connected skin 
disability may be rated.  The notice 
should also explain that, if the 
diagnostic code(s) under which the 
claimant is rated contains criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by the claimant demonstrating a 
noticeable worsening or increase in 
severity of the disability, and the 
effect of that worsening has on the 
claimant's employment and daily life 
(such as a specific measurement or test 
result).  Such notice must also provide 
examples of the types of medical and lay 
evidence that the Veteran may submit (or 
ask VA to obtain) that are relevant to 
establishing entitlement to increased 
compensation.

The RO's letter should explain to the 
Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the Veteran to undergo 
VA dermatology examination.  The relevant 
evidence in the claims file should be 
made available to the physician 
designated to examine the Veteran.  

The examiner should render findings 
responsive to the applicable criteria for 
rating skin disability as dermatitis or 
eczema, specifically identifying the 
percentage of the entire body, and the 
percentage of the exposed areas, 
affected.  

The examiner should offer an opinion as 
to whether it is at least as likely as 
not that the Veteran's eczema is related 
to his service-connected tinea pedis and 
tinea cruris.  If any diagnosed skin 
disorder other than eczema is diagnosed, 
the examiner should, likewise, offer an 
opinion as to whether such diagnosed skin 
disability is at least as likely as not 
that the Veteran's eczema is related to 
his service-connected tinea pedis and 
tinea cruris.

The examiner should also clearly indicate 
whether the disability requires the use 
of systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs, and, if so, the 
total duration of such use during the 
prior 12-month period.  If any aspect of 
the tinea cruris disability causes 
limitation of function, the examiner 
should describe such limitation, as 
appropriate. 

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readajudicate the increased 
rating claim on appeal.  If the benefit 
sought on appeal remains denied, the RO 
should furnish to the Veteran and his 
representative an appropriate SSOC on 
this issue before the claims file is 
returned to the Board for further 
appellate consideration. 

The purpose of this REMAND is to afford due process and to 
assist the Veteran with the claim for increased rating.  It 
is not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran may 
submit additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).



